DETAILED ACTION
Remarks
Applicant presents a request for continued examination filed 18 July 2022 responsive to the 17 June 2022 Patent Trial and Appeal Board decision as well as the 22 November 2019 final Office action (the “Final Office Action”).
With the request, Applicant amends claims 1 and 11.
Claims remain 1-20 are pending in this application and have been fully considered by the examiner. Claims 1 and 11 are the independent claims.
Applicant’s arguments are unpersuasive and/or moot as set forth in the Response to Arguments section if not withdrawn elsewhere herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 18 July 2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant makes no arguments with respect the § 103 rejections and only points out that the § 103 rejections were reversed by the Board. (Remarks, p. 7). 
New grounds of rejection are set forth below, however, in view of the US application corresponding to the WO 2014/060269 publication first cited in the Information Disclosure Statement filed 24 September 2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “control component configured to control operation of at least one functional component...to detect a predefined trigger" and "cause the communication interface to broadcast…” in claim 1;
The “communication interface...configured to enable wireless communication" in claim 1;
The "Bluetooth communication interface” to “broadcast availability…” and “bond..." in claim 9;
The "Bluetooth communication interface” to “transmit the advertisement…” and “thereafter cease..." in claim 10;
The “control component controlling operation…detecting a predefined trigger...and...causing the communication interface to broadcast..." in claim 11;
The "communication interface enabling wireless communication" in claim 11;
The “Bluetooth communication interface transmitting an advertisement…and bonding…” in claim 19;
The “Bluetooth communication interface transmitting the advertisement…and thereafter cease…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
In view of Application’s amendments to the claims, the Final Office Action’s § 112 rejections are withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) (art made of record – hereinafter Lord) in view of Knaappila et al. (US 2015/0319600) (art of record -- hereinafter Knaappila).

As to claim 1, Lord discloses an aerosol delivery device (e.g., Lord, par. [0085]: reduced pressure in the electronic cigarette vaporizes the liquid solution. The vapor is then inhaled by the user) comprising:
 at least one housing; (e.g., Lord, Figs. 3-6 and associated text par. [0083]: the electronic cigarette has a mouthpiece 2 and a cigarette body 4 [see figure, cigarette body 4 or the tube formed by the mouthpiece, body and/or vaporizer 10 together being a housing]) and contained within the at least one housing,  
a control component configured to control operation of at least one functional element of the aerosol delivery device in response to detection of user puffs each which causes a flow of air through at least a portion of the at least one housing is detected; (e.g., Lord, Fig. 4 and associated text, par. [0085]: when the user takes a draw on the electronic cigarette, a suction force is applied to the mouthpiece and the air outlet 6; par. [0086]: the resultant airflow causes a drop in pressure. The pressure sensor 16 provides a signal to the computer 20. The computer 20 provides an electrical current to the heating coil 12 to vaporize liquid from the liquid store 8; Figs. 7, 8 and associated text, par. [0132]: air inlet passageway 55 is provided so that air can be drawn through the threaded extension 34 into the vapour device 32 in the direction arrows A, so that vapor is drawn in direction of arrows B) and 
a communication interface coupled to the control component and configured to enable wireless communication, (e.g., Lord, par. [100]: a transmitter is connected to the computer 20; pa. [0104]: the transmitter 18 may be a wireless transmitter therefore transmitting the use data by wireless means to a corresponding receiver)
wherein the control component is further configured to detect a predefined trigger, and automatically in response thereto cause the communication interface to communicate, the predefined trigger including at least one user puff, and excluding user-actuation of any button on the aerosol delivery device (e.g., Lord, par. [0103]: a user can suck suddenly on the device in quick burst or indeed blow or such two or more times in rapid succession. In each of these circumstances, the pressure sensor 16 will send a signal to the computer and the computer will determine that this is not a normal operation but a signal to begin transmitting; par. [0136]: the control for the transmitted cold be a button or a switch rather than the pressure sensor).
Lord does not explicitly disclose that the communication includes to broadcast availability of the aerosol delivery device for connection with a capable wireless device.
However in an analogous art, Knaappila discloses communication that includes:
to broadcast availability of the device for connection with a capable wireless device (e.g., Knaappila, par. [0003] discloses Bluetooth Low Energy (BLE) [wireless]; par. [0026-0028] discloses in BLE technology slave devices pass advertisement packets which a master device is scanning. Advertisement packets types are ADV_IND and ADV_DIRECT_IND; par. [0032] discloses if the advertiser sends ADV_IND or ADV_INDIRECT packets, a scanner desiring to exchange data can send a CONNECT_REQ packet. If the advertiser accepts the CONNECT_REQ packet, the devices become connected and communication may be started).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the communication resulting from a predefined trigger that includes at least one user puff taught by Lord, to include the broadcasting availability for connection, as taught by Knaappila, as Knaappila would provide the means of enabling communication via Bluetooth. (See Knaappila at par. [0032]). 

As to claim 6, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above) Lord further discloses:
 wherein the trigger includes a predefined number of instances in which the flow of air is detected (e.g., Lord, par. [0085]: when the user takes a draw on the electronic cigarette, a suction force is applied to the mouthpiece and the air outlet 6; par. [0086]: the resultant airflow causes a drop in pressure; par. [0103]: a user can suck suddenly on the device in quick burst or indeed blow or such two or more times [a predefined number of instances] in rapid succession. In each of these circumstances, the pressure sensor 16 will send a signal to the computer and the computer will determine that this is not a normal operation but a signal to begin transmitting;

	As to claim 9, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above), but Lord does not explicitly disclose wherein the communication interface is a Bluetooth communication interface, and wherein the communication interface caused to broadcast availability includes the Bluetooth communication interface caused to transmit an advertisement that includes information for connecting the Bluetooth communication interface with a capable Bluetooth-enabled device, and in at least one instance, bond with the capable Bluetooth-enabled device upon connection. 
	However, in an analogous art, Knaappila discloses:
wherein the communication interface is a Bluetooth communication interface, and wherein the communication interface caused to broadcast availability includes the Bluetooth communication interface caused to transmit an advertisement that includes information for connecting the Bluetooth communication interface with a capable Bluetooth-enabled device, and bond with the capable Bluetooth-enabled device upon connection (e.g., Knaappila, par, p9993] discloses Bluetooth Low Energy (BLE) [wireless]; par. [0027-0028] discloses in BLE technology slave devices pass advertisement packets which a master device is scanning. Advertisement packets types are ADV_IND and ADV_DIRECT_IND; par. [0032] discloses if the advertiser sends ADV_IND or ADV_INDIRECT packets, a scanner desiring to exchange data can send a CONNECT_REQ packet. If the advertiser accepts the CONNECT_REQ packet, the devices become connected. After connected, the master device can request bonding with the slave device).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord, which discloses communicating with another device in response to detecting air flow in an aerosol device, by incorporating broadcasting availability for connection via Bluetooth and bonding, as taught by Knaappila, as Knaappila would provide the advantages of a means of enabling communication via Bluetooth a means of storing information for future connections. (See Knaappila, par. [0032]).

	As to claim 11, it is a method claim having substantially the same limitations as claim 1. Thus, claim 11 is rejected under substantially the same rationale.

As to claim 16 it is a method claim having substantially the same limitations as claim 6. Thus, claim 16 is rejected under substantially the same rationale. 

As to claim 19, it is a method claim having substantially the same limitations as claim 9. Thus, claim 11 is rejected under substantially the same rationale. 

Claims 2, 4, 12 and 14. are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) in view of Knaappila (US 2015/0319600) in further view of Zitzke et al. (US 2017/0079329) (art of record -- hereinafter Zitzke).

As to claim 2, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the trigger includes a predefined length of time between at least two instances in which the flow of air is detected. 
However, in an analogous art, Zitzke discloses:
wherein the predefined trigger includes a predefined length of time between at least two user puffs (e.g., Zitzke, par. [0009] discloses the puff detector is an inhalation sensor which is responsive to the detection of the variation of airflow within the device; par. [0012] discloses to measure the time interval between two subsequent actuations of the puff detector and to interpret the corresponding actuations of the puff detector as a control signal initiated by the puff detector for selection of a specific mode, if the measured value for the time interval is within a predetermined range. If the time interval between both events is smaller than a preselected value, the second sucking event is not interpreted as an additional aerosol-inhaling puff but as a mode selection demand).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord by incorporating triggering based on the time between airflow detections, as taught by Zitzke, as Zitzke would provide the advantage of a means of triggering operation in response to two or more puffs in rapid succession, as suggested by Lord. (See Lord, par. [0103]).

As to claim 4, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the trigger includes a predefined duration of an instance in which the flow of air is detected. 
	However, in an analogous art Zitzke discloses:
	wherein the predefined trigger includes a predefined duration of a user puff (e.g., Zitzke, par. [0009] discloses the puff detector is an inhalation sensor which is responsive to the detection of the variation of airflow within the device; par. [0013] discloses alternatively, the control electronics could be adapted to measure the duration of an actuation of the puff detector [also a duration] and to interpret the corresponding actuation of the puff detector as a control signal initiated by the puff detector for selection of a specific mode, if the measured value for the duration is within a predetermined range. For example, if the user was detected taking an unusual long puff, switch the mode of operation. Equally, if a user were to be detected taking a very short durations puff, the control electronics might utilise that to initiate a switch).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord by incorporating triggering operation based on a predefined duration of a user puff as taught by Zitzke, as Zitzke would provide the advantage of a means of triggering based on puffing in a quick burst, as suggested by Lord. (See Lord, par. [0103]).

As to claim 12, it is a method claim having substantially the same limitations as claim 2. Thus, claim 12 is rejected under substantially the same rationale.

As to claim 14, it is a method claim having substantially the same limitations as claim 4. Thus, claim 14 is rejected under substantially the same rationale. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) in view of Knaappila (US 2015/0319600) in view of Zitzke (US 2017/0079329) further view of Capuano et al. (US 2013/0319440) (art of record -- hereinafter Capuano).

As to claim 3, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the predefined trigger is a predefined length of time between two user puffs and the predefined length of time is no more than 1,250 milliseconds.
However, in an analogous art, Zitske discloses:
 wherein the predefined trigger is a predefined length of time between two user puffs (e.g., Zitzke, par. [0009] discloses the puff detector is an inhalation sensor which is responsive to the detection of the variation of airflow within the device; par. [0012] discloses to measure the time interval between two subsequent actuations of the puff detector and to interpret the corresponding actuations of the puff detector as a control signal initiated by the puff detector for selection of a specific mode, if the measured value for the time interval is within a predetermined range. If the time interval between both events is smaller than a preselected value, the second sucking event is not interpreted as an additional aerosol-inhaling puff but as a mode selection demand).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord by incorporating triggering based on the time between airflow detections, as taught by Zitzke, as Zitzke would provide the advantage of a means of triggering operation in response to two or more puffs in rapid succession, as suggested by Lord. (See Lord, par. [0103]).
Further, in an analogous art, Capuano discloses:
the predefined length of time is no more than 1,250 milliseconds (e.g., Capuano, par. [0023] discloses feedback as to when a puff is initiated and when it ends. This information is fed back to the control program from an air-flow sensor; par. [0020] discloses if a user takes a long pause between puffs, then it is preferable to switch back to "self-priming mode.” Accordingly, mode selection may be dictated by the length of time between puffs; par. [0027] discloses also, there could be several modes, depending on the pause duration. FIGS. 3 and 6 depict this configuration [and note in Figure 3 one pause length is 0, 1 seconds (no more than 1,250 milliseconds)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord/Zitzke, which discloses triggering based on the time between airflow detections, by incorporating the predefined trigger comprising a length of time between puffs of no more than 1,250 milliseconds, as taught by Capuano, as Capuano would provide the advantage of a means of providing a predetermined range or threshold for the trigger outside of normal smoking limits, as suggested by Zitzke. (See Zitzke, pars. [0012], [0038]). 

As to claim 13, it is a method claim having substantially the same limitations as claim 3. Thus, claim 13 is rejected under substantially the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) in view of Knaappila (US 2015/0319600) in further view of Zitzke (US 2017/0079329) and Prince et al. (US 2018/0169356) (art of record – hereinafter Prince).

As to claim 5, Lord/Knaappila aerosol delivery device of claim 1 (see rejection of claim 4 above) but does not explicitly disclose wherein the predefined trigger is a predefined duration of a user puff, and the predefined duration is between 70 and 750 milliseconds.
However, in an analogous art, Zitzke discloses:
wherein the predefined trigger is a predefined duration of a user puff (e.g., Zitzke, par. [0013]: alternatively, the control electronics could be adapted to measure the duration of an actuation of the puff detector and to interpret the corresponding actuation of the puff detector as a control signal initiated by the puff detector for selection of a specific mode, if the measured value for the duration is within a predetermined range. For example, if the user was detected taking an unusual long puff, after realizing that the duration of the user’s puff had exceeded a predetermined value, switch the mode of operation. Equally, if a user were to be detected taking a very short durations puff, the control electronics might utilise that to initiate a switch).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord by incorporating triggering operation based on a predefined duration of a user puff as taught by Zitzke, as Zitzke would provide the advantage of a means of triggering based puffing in a quick burst, as suggested by Lord. (See Lord, par. [0103]).
Further, in analogous art, Prince discloses:
wherein the predefined trigger is a predefined duration of a user puff, and the predefined duration is between 70 and 750 milliseconds (e.g., Prince, par. [0013] discloses the comparison of the provided inhalation length data with the predetermined inhalation length threshold may be understood as a detection of artifacts and/or spikes in inhalation length data; par. [0014] discloses the predetermined inhalation length threshold may be between 100 ms to 400 ms or may be about 250 ms).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord/Zitzke, which discloses triggering operation based on a predefined airflow duration, by incorporating a duration of between approximately 70 and 1250 milliseconds, as taught by Prince, as Prince would provide a means of detecting anomalously short puffs. (See Prince, par. [0016]). Lord also suggests the combination because Lord discloses detecting abnormally short puffs as a trigger, compared to an average puff duration of 2 to 3 seconds. (See Lord, pars. [0102-0103]).

As to claim 15, it is a method claim having substantially the same limitations as claim 5. Thus, claim 15 is rejected under substantially the same rationale. 

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) in view of Knaappila (US 2015/0319600) in further view of Peleg et al. (US 2013/0284192) (art of record – hereinafter Peleg) and Bruna et al. (US 5,692,492) (art of record – hereinafter Bruna).

As to claim 7, Lord/Knaappila discloses the aerosol delivery device of claim 1 (see rejection of claim 1 above) Lord further discloses the aerosol delivery device comprising a control body including the at least one housing, control component and communication interface, the control body being coupleable to a cartridge (e.g., Lord, Fig. 3-6 and associated text, par. [0084]: circuit board 14 [within housing, see figures] contains transmitter 18 [communication interface] and a computer 20 [control component]; par. [0114]: the mouthpiece 2 [cartridge] is releasably-attachable to the cigarette body 4; par. [0115]: mouthpiece 2 comprises the liquid store)
Lord does not explicitly disclose the control body being coupleable to a charging component and a cartridge or wherein the predefined trigger further includes coupling of the control body to the charging component or cartridge.
However, in an analogous art, Peleg discloses: 
 the control body being coupleable to a charging component e (e.g., Peleg, Fig. 10 and associated text, par. [0070] discloses the e-Cig 1000 may include a removable portion 1001 [cartridge] and an immoveable or permanent portion 1003 [control body, including a housing and coupled to portion 1001 as shown in the figure]. The immoveable or permanent (non-removable) portion 1003 may include a battery and controller, while the removable portion 1001 [cartridge] includes an e-Liquid and atomizer (e.g. cartomizer) that may be replaced; par. [0050] discloses there may be a wireless or wired charger or charging device that connects the e-Cig 701 and provides power for charging the battery).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord, which discloses an electronic cigarette with a control body, by incorporating the control body coupleable a charging component as taught by Peleg, as Peleg would provide the advantage of a means of charging the electronic cigarette (See Peleg, pars. [0050]).
Further, in an analogous art, Bruna discloses:
 wherein the predefined trigger further includes coupling of the control body to the charging component or cartridge (e.g., Bruna, col. 4 ll. 65 – col. 5 l. 2 discloses a sensor for detecting the presence of the tank [cartridge] and/or the dispenser device, said sensor being connected to the electronic control circuit to prevent operation of the device in the event of said tank being absent [i.e., the presence of the tank triggers operation]; Figs. 4, 5 and associated text, col. 10 ll. 64-67 discloses after removing the tank 1 and its metering valve 2, the cylinder 22 is disengaged and reengaged on the end of a new tank 1, and then the assembly is put back into place inside the housing, and the cover 6 is reinstalled on the housing 21 [note the coupling of the tank and housing shown in the figure]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord/Peleg, which discloses a cartridge coupled to a body of an aerosol device and triggering certain operations by the aerosol device, by incorporating the trigger further including coupling the control body to the cartridge, as taught by Bruna, as Bruna would provide the advantage of a means of preventing operation when a cartridge is absent. (See Bruna, col. 4 ll. 65 – col. 5 l. 2).

As to claim 8, Lord/Knaappila/Peleg/Bruna discloses the aerosol delivery device of claim 7 (see rejection of claim 7 above), and further discloses wherein the predefined trigger further includes coupling of the control body to the cartridge (see rejection of claim 7 above).
Lord further discloses:
 the at least one user puff is a first user puff after the coupling of the control body to the cartridge (e.g., Lord, par. [0114]: the mouthpiece 2 [cartridge] is releasably-attachable to the cigarette body 4 [control body]; par. [0102]: when a user has finished using the device and wishes to transmit the data they can do this by carrying out an action; par. [0103]: a user can suck on the device in a quick burst [since the user transmit the data whenever they wish, the implication is that they can do so after replacing the cartridge. In the alternative, it would have been obvious to modify the transmission activating puff of Lord to such that it is the first puff after coupling the body to the cartridge in order for the user to transmit the use data at that time if the user so desires]).

As to claim 17, it is a method claim having substantially the same limitations as claim 7. Thus, claim 17 is rejected under substantially the same rationale.

As to claim 18, it is a method claim having substantially the same limitations as claim 8. Thus, claim 18 is rejected under substantially the same rationale. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0245660) in view of Knaappila (US 2015/0319600) in further view of Bruna (US 5,692,492) in further view of Grange et al. (US 2015/018891) (art of record – hereinafter Grange).

As to claim 10, Lord/Knaappila discloses the aerosol delivery device of claim 9 (see rejection of claim 9 above) Lord further discloses comprising a control body including the at least one housing, control component and communication interface (e.g., Lord, Fig. 3-6 and associated text, par. [0084]: circuit board 14 [within housing, see figures] contains transmitter 18 [communication interface] and a computer 20 [control component]) and
the at least one user puff is a first user puff after the coupling of the control body to the cartridge (e.g., Lord, par. [0114]: the mouthpiece 2 [cartridge] is releasably-attachable to the cigarette body 4 [control body]; par. [0102]: when a user has finished using the device and wishes to transmit the data they can do this by carrying out an action; par. [0103]: a user can suck on the device in a quick burst [since the user transmit the data whenever they wish, the implication is that they can do so after replacing the cartridge. In the alternative, it would have been obvious to modify the transmission activating puff of Lord to such that it is the first puff after coupling the body to the cartridge in order for the user to transmit the use data at that time if the user so desires]) and
the first user puff (see immediately above).
Lord does not explicitly disclose the Bluetooth communication interface, wherein the predefined trigger further includes coupling of the control body to a cartridge, and wherein the Bluetooth communication interface being caused to transmit the advertisement includes being caused to transmit the advertisement for a length of time no longer than a predetermined length of time after the first user puff, and thereafter cease transmission of the advertisement. 
However, in an analogous art, Knaappila discloses:
the Bluetooth communication interface (e.g., Knaappila, par. [0023]: transmitting data by means of the Bluetooth (or BLE) controller).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the communication interface of Lord to include a Bluetooth communication interface, as taught by Knaappila, as Knaappila would provide the advantage of a means of low-power, low-latency communications. (See Knaappila, par. [0003]).
Further, in analogous art, Bruna discloses:
wherein the predefined trigger further includes coupling of the control body to a cartridge (e.g., Bruna, col. 4 ll. 65 – col. 5 l. 2 discloses a sensor for detecting the presence of the tank [cartridge] and/or the dispenser device, said sensor being connected to the electronic control circuit to prevent operation of the device in the event of said tank being absent [i.e., the presence of the tank triggers operation]; Figs. 4, 5 and associated text, col. 10 ll. 64-67 discloses after removing the tank 1 and its metering valve 2, the cylinder 22 is disengaged and reengaged on the end of a new tank 1, and then the assembly is put back into place inside the housing, and the cover 6 is reinstalled on the housing 21 [note the coupling of the tank and housing shown in the figure]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord, which discloses a cartridge coupled to a control body of an aerosol device and triggering certain operations by the aerosol device, by incorporating the trigger further including coupling the control body to the cartridge, as taught by Bruna, as Bruna would provide the advantage of a means of preventing operation when a cartridge is absent. (See Bruna, col. 4 ll. 65 – col. 5 l. 2).
Further still, in an analogous art Grange discloses:
wherein the Bluetooth communication interface being caused to transmit the advertisement includes the Bluetooth communication interface caused to transmit the advertisement for a length of time no longer than a predetermined length of time after the being activated, and thereafter cease transmission of the advertisement (e.g., Grange, par. [0068] discloses in some embodiments the Bluetooth interface of the authentication device may advertise/announce its presence (e.g., by transmitting a message) when the Bluetooth interface of the authentication device has been activated. In some embodiments the authentication device may be configured to advertise its presence over the Bluetooth interface only during a limited period of time “(e.g. for a period of less than 5 minutes).” In some embodiments the authentication device may remain in some discovery mode during a limited period of time and may thereafter for example turn itself off).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Lord/Knaappila/Bruna, which discloses activating transmission in response to a first user puff and the transmission comprising an advertisement sent via a Bluetooth communication interface, by incorporating transmitting via the Bluetooth interface for a limited period of time after activation, as taught by Grange, as Grange would avoid unnecessary broadcasting. Grange would also provide the advantage of a means of conserving battery power. (See Grange, par. [0043]).

As to claim 20, it is a method claim having substantially the same limitations as claim 10. Thus, claim 20 is rejected under substantially the same rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196